Citation Nr: 0404437	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from August 1946 to June 1947 and from 
August 1950 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claims and has 
sufficiently notified her of the information and evidence 
necessary to substantiate her claims.

2.  The veteran died in May 2002 at the age of 73; suicide by 
self-inflicted gunshot wound to the chest was certified as 
the cause of death.  

3.  The veteran's cause of death was not incurred in or 
aggravated by active service, a service-connected disability 
did not substantially or materially contribute to cause his 
death, and he was not permanently and totally disabled as a 
result of his service-connected disabilities at the time of 
death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.302, 3.303, 3.312 (2003).

2.  The criteria for establishing entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38 of the 
United States Code, are not met.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  

The Board notes that the appellant was adequately notified of 
the provisions of the VCAA and how it applied to her claims 
by correspondence dated in June 2002 prior to the 
adjudication of her claims.  She was sufficiently informed of 
the efforts to obtain evidence on her behalf and of the 
evidence actually received by VA by correspondence dated in 
November 2002 and by the April 2003 statement of the case.  
As she has been kept apprised of what she must show to 
prevail in her claims, what information and evidence she is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  Although the appellant's representative implied 
in a June 2003 statement that complete VA medical records may 
not have been associated with the claims file, the Board 
finds upon review of the evidence that all identified private 
and VA treatment records pertinent to the appeal have been 
obtained.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical opinion pertinent to the issue on appeal was obtained 
in March 2003.  Therefore, the Board finds the available 
medical evidence is sufficient for an adequate decision.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

VA law provides that service connection for post-traumatic 
stress disorder (PTSD) "requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of this chapter; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. . . 
."  38 C.F.R. § 3.304(f) (2003).  Section 4.125(a) of 38 
C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and was 
not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.301 (2003).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2003)

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. 
§ 3.302(b) (2003)

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The United States Court of Appeal for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, service records show the veteran engaged in 
combat with the enemy during active service in Korea.  
Service connection has been established for bilateral hearing 
loss, rated 60 percent disabling; residuals of frostbite to 
the right foot, rated 30 percent disabling; residuals of 
frostbite to the left foot, rated 30 percent disabling; and 
tinnitus, rated 10 percent disabling.  His combined service-
connected disability rating was 80 percent effective from 
December 11, 1998.

Records show the veteran died in May 2002 at the age of 73.  
Suicide by self-inflicted gunshot wound to the chest was 
certified as the cause of death.  A police report also noted 
the veteran shot the appellant in the right and left 
shoulders in the living room of their home as she was 
attempting to flee before shooting himself.

In statements in support of her claim the appellant asserted 
the veteran's suicide was the result of PTSD acquired because 
of his combat experiences.  In correspondence dated in July 
2002 she reported the veteran had mood swings, had been 
unable to deal with people and situations, had been anti-
social, had experienced frequent nightmares, had been very 
depressed and suspicious, and had experienced delusions.  

The medical evidence of record includes a VA discharge 
summary showing the veteran was hospitalized from October 15, 
1998, to November 13, 1998.  The report noted an Axis I 
diagnosis of alcohol dependence without physiologic 
dependence and a provisional diagnosis of chronic PTSD.  An 
Axis IV diagnosis of psychosocial stressors of severity level 
"4/severe" was provided with a parenthetical notation which 
included nightmares of Korean Conflict combat.  It was noted 
that with regard to PTSD the veteran had indicated he would 
obtain psychotherapy and psychopharmacotherapy from providers 
of his choice after discharge.  Similar findings were noted 
on a VA report dated October 15, 1998.  VA treatment records 
also include diagnoses of depression, dysthymia, and 
recurrent major depressive episodes.  Records from the 
veteran's private psychiatrist show treatment for major 
depressive disorder.

A March 2003 VA medical opinion summarized the evidence of 
record and found that while a provisional diagnosis of PTSD 
had been provided the veteran never met the full criteria for 
a diagnosis of PTSD.  It was noted that he had consistently 
been treated for depression following his discharge from 
substance abuse treatment with no subsequent reference to any 
PTSD symptomatology.  The examiner stated a provisional 
diagnosis did not constitute an actual full diagnosis and in 
this case confirmatory evidence of PTSD was never 
established. 

Based upon the evidence of record, the Board finds the March 
2003 VA examiner's opinion is persuasive that the veteran did 
not have PTSD as a result of active service.  The Board notes 
that other than the 1998 provisional diagnosis of PTSD no 
competent evidence was submitted indicating the veteran's 
cause of death was related to service.  As there is no basis 
for establishing service connection for PTSD, there is no 
basis for a finding that a service-connected disability 
caused or contributed to cause his death.  There is also no 
basis for finding that a service-connected disability 
substantially or materially contributed to cause death.  
Therefore, service connection for the cause of the veteran's 
death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the claim.

For the purposes of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, a child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including if there was a 
permanent total service-connected disability in existence at 
the date of the veteran's death or the veteran died due to a 
service-connected disability.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 3.807 (2003).  Here, the veteran's 
service-connected disabilities were not permanent and total 
at the time of his death and, as noted above, the Board has 
determined that service connection for the cause of his death 
is not warranted.  The appellant's claim fails because of an 
absence of legal merit, and must be denied as a matter of 
law.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependent's Educational Assistance under 
Chapter 35, Title 38 of the United States Code is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



